Citation Nr: 1002107	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected fibromyositis of the cervical spine, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected fibromyositis, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Veteran provided testimony at a hearing conducted at the 
RO in October 2009 by the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing testimony is in the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's cervical and thoracic spine disabilities have 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009), which addresses limitation of motion of spine 
segments.  In evaluating a disability under this code 
section, consideration must also be given to such findings as 
painful motion, functional loss due to pain, additional 
disability during flare-ups, weakness, and excess 
fatigability.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2009).

The report of the Veteran's sole VA orthopedic examination, 
conducted in November 2007 (on a fee-basis, at the Knox 
Community Hospital) is inadequate for rating purposes because 
it does not address all pertinent disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45.  Specifically, the examiner 
did not assess functional impairment due to incoordination, 
weakened movement and excess fatigability in terms of 
additional degrees of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, a further VA 
orthopedic examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).  Therefore, the Veteran should be 
scheduled for another examination.

During his October 2009 personal hearing, the Veteran 
testified that he received VA treatment on a regular basis.  
See page 17 of hearing transcript.  Review of the claims file 
shows that the most recent VA medical treatment records on 
file are dated in June 2009.  It is important to note that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
As these claims are being remanded anyway, all VA medical 
treatment records dated since June 2009 should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).

The Veteran is also advised that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from June 2009 to the 
present, and associate the records with 
the Veteran's claims file.


2.  The RO should thereafter schedule the 
Veteran for a VA examination to determine 
the severity of his service-connected 
cervical and thoracic spine disabilities.  

The following considerations will govern 
this examination:

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.  All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.

c.  For all conclusions, the examiner 
must identify and explain the medical 
basis or bases for those conclusions, 
with identification of the evidence of 
record.  It is requested that the VA 
examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected cervical and 
thoracic spine disabilities.  The 
examiner must report the complete range 
of motion for cervical and thoracolumbar 
spine.  In providing this information, 
the physician should indicate whether 
there is any additional decrease in range 
of motion attributable to functional 
loss, due to any of the following: pain 
on use, including during flare-ups; 
weakened movement; excess fatigability; 
incoordination; and repetitive use.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

d.  The examining physician must further 
comment upon whether the Veteran's 
experiences incapacitating episodes of 
Intervertebral Disc Syndrome attributable 
to either or both of his two spine 
disabilities, and provided so, then 
indicate the relative frequency and 
severity of these incapacitating 
episodes.

e.  The examiner must also comment as to 
the nature and extent of the effect of 
the Veteran's service-connected spine 
disabilities upon his employment 
capacity, as well as whether either 
disorder requires frequent instances of 
hospitalization and/or otherwise presents 
any unusual circumstances that might not 
be directly contemplated in the 
applicable rating criteria.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issues on appeal in 
light of all the evidence of record.  If 
the appeal is denied in any respect, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The RO must consider whether 
different ratings may be warranted for 
different time periods in light of the 
decision in Hart.  The Veteran should 
then be afforded an applicable time to 
respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


